 GAFNER AUTOMOTIVE & MACHINE, INC.577Gafner Automotive& Machine,Inc.andTeamsters and Chauf-feursUnion,LocalNo. 328,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 30-CA-158 and 30-RC-153. January 4,1966DECISION AND ORDEROn October 26, 1965, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceedings, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of Section 8 (a) (1) and (5) of the National LaborRelations Act, as amended, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Trial Examiner furtherfound that the 8(a) (1) violation constituted grounds for setting asidethe election of December 29, 1964.However, having concluded thatRespondent previously had refused to recognize and bargain with theUnion in violation of Section 8(a) (5), he recommended that appro-priate relief be ordered to remedy the refusal to bargain, and that nosecond election be held.Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.1.We agree with and adopt the Trial Examiner's findings thatRespondent independently violated Section 8 (a) (1) by coercivelyinterrogating employees concerning their union membership, bythreatening reprisals, and by granting and promising benefits to dis-courage membership and activities on behalf of the Union.However,in adopting the Trial Examiner's findings in this regard, we find itunnecessary to pass upon and do not rely upon Office Manager Thiry'sstatement to employee Allgeyer that the employees did not need out-siders but could get things settled by themselves, and his comment, inresponse to Allgeyer's reference to picketing, that employees wouldbe "out in the street."2.We also agree with the Trial Examiner's finding that the Unionrepresented a, majority of the employees in the appropriate unit at all156 NLRB No. 63. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimesmaterial herein.'Under all the circumstances, includingRespondent's serious violations of 8(a) (1) subsequent to the Union'sdemand for recognition, we find, in accord with the Trial Examiner,that Respondent's refusal to recognize and meet with the Union wasnot based upon a good-faith doubt of ,lie Union's majority.We find,rather, that Respondent seized upon the Union's filing of a representa-tion petition as an excuse for avoiding its obligation to bargain, inorder to gain time to undermine the Union's majority.Accordingly,we find that Respondent violated Section 8 (a) (5) of the Act.2[The Board adopted the Trial Examiner's Recommended Order anddismissed the petition for certification of representatives in Case No.30-RC-153 and vacated all proceedings held thereunder.]1 Finding that the appropriate unit consisted of at least 18 employees, but that theUnion had majority status even if three disputed employees were included, the TrialExaminer did not determine the unit placement of the threeHowever, the record clearlyshows that one of the disputed individuals, Barry Gerean, should be included, and theremaining two, Richard Cousineau and his wife, Leona, should be excluded. Thus,Gereau's duties as parts controller are functionally related to continued operation ofproduction equipment, require contacts with production employees, and plainly reveal acommunity of interest with unit employeesOn the other hand, Richard Cousineau, whoworks on a sporadic or intermittent basis, is excluded under the Board's establishedpolicy with respect to irregular, part-time employees,Haag Drug Company, Incorporated,146 NLRB 798, 800. Similarly Cousineau's wife, being a janitress who once a weekcleans the office after normal working hours, is within a category customarily excludedfrom a production and maintenance unit,J.Heber Lewis Oil Company, Inc,123 NLRB1115, 1116Accordingly, we find that at all times material herein the appropriate unitincluded 19 eligible employeesAt the hearing, 13 union authorization and membership applications were authenticatedand introduced as evidence of the Union's majority.Respondent, without disputing theauthenticity of the signatures appearing on these cards, contends that nine were im-properly induced because the employees involved were informed that as a new group theinitiation fee would be $25 rather than the customary $84In agreement with the TrialExaminer we do not believe that the record supports Respondent's contention that thisreduction was coercive.The evidence does not disclose that the reduced rate was im-properly limited or conditioned in any way, as it appears to have been available to all ofRespondent's employees without restriction.In these circumstances, we cannot find thatthe reduction constituted an improper economic inducement or a basis for negating theprimafacie validity of these designations.Edro Corporation and Anasco Gloves, Inc,147 NLRB 1167, enfd. 345 F. 2d 264(CA. 2) , Von Der Alie Van Lines,155 NLRB 126.Additionally,Respondent contests the cards signed byemployeesAllgeyer,Makosky,Koehler, and Donald Cousineau, contending that their signatures were obtained by mis-information as to the number of employees who had already signed cards.With respecttoAllgeyer,Makosky, and Koehler, Respondent's contention is not substantiated sincethe record shows that the statements involved were in plain reference to those employeeswho had, in fact, either already signed or previously indicated their intention to jointhe Union.Although certain ambiguities exist with respect to execution of Cousineau'scard, they need not be resolved; for, having sustained the validity of 12 authorizationsin a unit of 19 employees, the status of that caid can have no bearing upon our decisionherein.2As we agree with the Trial Examiner that a second election is unnecessary, we shalldismissthe petition in Case No 30-RC-153 and order that all proceedings in connectiontherewith be vacated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard before Trial Exam-inerEugene E. Dixon at Escanaba, Michigan, on April 6 and 7, 1965, pursuant to GAFNER AUTOMOTIVE & MACHINE, INC.579due notice with the General Counsel and Respondent represented by counsel.Thecomplaint was issued on February 26, 1965, by the Regional Director for Region 30of the National Labor Relations Board on behalf of its General Counsel, hereincalled the General Counsel and the Board. It was based upon charges filed onJanuary 4 and February 15, 1965, by Teamsters and Chauffeurs Union, Local No.328, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, herein called the Union, and alleges that Respondent had engaged inunfair labor practices proscribed by Section 8(a)(1) and (5) of the Act.The sub-stance of the allegations was that Respondent had interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of the Actby various specified conduct and had refused to bargain with the duly-designatedbargaining agent of an appropriate unit of its employees.In its duly filed answer, Respondent denied any violation of the Act.In addition to the unfair labor practice matter, the complaint herein was con-solidated with a hearing on the matters of whether or not the employees had beenafforded a fair and free choice in a representation election which had been conductedby the Board on December 29, 1964, and which the Union lost by a vote of 8 to 10,and on 3 challenged ballots therein.A motion to correct the record was made after the close of the hearing by wayof stipulation and is hereby granted.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.RESPONDENT'S BUSINESSRespondent is a Michigan corporation maintaining its principal office and plant .atEscanaba, Michigan, where it is engaged in the manufacture of log-loading machin-ery.During the calendar year preceding the issuance of the complaint, a representa-tive period, Respondent purchased directly from points outside the State of Michiganproducts valued in excess of $50,000.At all times material herein, Respondent hasbeen an employer as defined in Section 2(2) of the Act, engaged in commerce andin operations affecting commerce as defined in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONTeamsters and Chauffeurs Union, Local No. 328, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, at all times materialherein has been a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargainOn November 23, 1964 (all dates are in 1964 unless otherwise noted) a groupof nine of Respondent's employees went to the union hall in Escanaba to join theUnion.'At that time the entire group signed authorization cards and applicationsfor membership in the Union.zOne of the employees paid the full initiation fee atthis time while the others each paid $10 toward the $25 fee which had been reducedto that amount from $84 as a group discount to the employees for a 2-week period.At the time these people met with the union officials and prior to signing their author-izations and membership applications, they were told that if the employer would notagree to recognize the Union as their bargaining agent, there would be a representa-tion election.One of the assembled employees "spoke up, and he said if we lost,then who gets the-how do we get the $25 back?" The union official answered him,"If you have any doubt in your mind, forget it."In addition to the nine who joined at the hall at this time, two other employeeswere solicited by a fellow employee and signed up on that same day, one being a'There had been discussion among the employees prior to this and the consensus wasthat they wanted to have a union represent them.2They signed two different forms, one unequivocally designating the Union as bargain-ing agent and specifically authorizing the Union "to conduct negotiations with respect towages, hours and all conditions of employment and to represent him in all lawful sub-jects of collective bargaining and to request and seek recognition as his collective-bargaining agency."The other form was an application for membership in the Union,further designating the Union as the employee's collective-bargaining agent and also in-dicating the amount paid on the application and the balance due217-919-66-vol. 15 G-3 8 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer member of the Union who had a withdrawal card and was thus not subjectto the currentinitiationfee.Two more employees joined the Union on November 25and paid $10 each toward theirinitiationfees at that time.Thus, as of November 23,11 of Respondent's employees had joined the Union, and as of November 25 thenumber had been increased to 13.Respondent admits that the unit described in the complaintis anappropriate unitfor the purposes of collective bargaining.That unit is composed of "all productionand maintenance employees, including truckdrivers, employed at Respondent's plantlocated at 2301 Ninth Avenue, North Escanaba, Michigan, exclusive of office clericalemployees, and professional employees, guards and supervisors as defined in theamended Act."At all times material herein, there were at least 18 employees in the above unit,and 21 if the 3 employees whose ballots were challenged in the election were to beincluded in the unit as Respondent contends they should be.3Thus, it is apparentthat evenincludingthe three challenged employees in the unit, the Union at alltimes material represented a majority of Respondent's employees.Respondent would negate the validity of these authorizations by reason of thecomments made to the employees before they signed their authorizations and applica-tions regarding the possibility of an election and also byreasonof alleged misrepre-sentations made to some of the prospects regarding the number of people who hadalready signed4It seemsto me that considering the clear and unequivocal wordingof the instruments signed by the employees and the fact that they were willing toback up their applications with money toward their initiation fees 5 clearly shows theemployees' intention to join the Union and negates any coercion here.sOn November 24, the Union wrote Respondent by certified mail that it representeda majority of employees in the bargaining unit which it described in its letter, offeredto permit a card check to verify the majority status, and requested a date for negotia-tions.On the same date, Union Representative Dunlap took a copy of this letter toRespondent's office where he presented it to President Emil Gafner, in the presenceof Tom Gafner, Emil's son and Respondent's vice president.Dunlap told theGafners that the Union represented a majority of the employeesEmil Gafner said,"This is a pretty sneaky way of doing this, isn't it7", and added, "I guess not to you."Then he asked Dunlap if he wanted to buy the place and asked if all his employeeshad "signed up."Dunlap replied, "Most of them.The letter that you have willtell you which ones we represent or which unit."On November 25, the Union filed a representation petition with the Board.On November 27, Dunlap called Emil Gafner and asked if he wanted the designa-tionforms brought over to him or whether he wanted to come over to the union hallfor the purpose of making a signature check.? Pursuant to this call, Tom Gafnerwent to the union hall where he examinedthe designationsand signed the followingstatement:On November 27, 1964,I the undersigned reviewed union certification formsfor the following named employeesof Gafner Automotive & Machine Company.DonaldBenoitRodneyThommaRichard PuddyClarence AllgeyerRusselWeryWard StiemertWilfred GroleauRobert MakoskyMerle ValindLon JacksonDonald PalmgrenSignedTom Gafner$ These employees were Barry Gereau, Richard Cousineau, and his wife, Leona Cousineau.The issues of their challenges I do not decide since, as will be seen, I find that even if theywere in the unit, the Union represented a majority of the employees in the unit at alltimes material.* In this connection Donald Palmgren, who solicited some of the signers, admitted thathe had indicated to them that a group of employees either had already signed or thatthey intended to sign.He testified that "their intentions were to sign anyway, andthey did."5 This reduction in the regular initiation fee was not coercive or illegal.6 As for the possibility of an election, while the Union's answer to the inquiry about arefund of the $25 initiation fee may be subject to varying interpretations, it seems to methat the most logical one (since the remark was made before the employees signed theapplications) is that if the employees had any reservations or question about joining theUnion they should simply "forget" the whole matter7Tom Gafner had gone to the union office after lunch on the 24th for this purpose, butapparently was unable to get the cards because only the office secretary was present atthe time. GAFNER AUTOMOTIVE & MACHINE, INC.581On November 28, Dunlap wrote Respondent by certified mail referring to thesignaturecheck which had been made by Tom Gafner the day before and enclosedcopies of each of the designation forms signed by the 11 employees whose cards Tomhad inspected, plus 2 more that had beensigned onthe 25th.The Union's letterclosed with the following paragraph:Having established proof of our majority, it becomes your duty to bargain andwe would suggest meeting on Friday, December 4.Unless otherwise advised,we shall contact you at that time.On November 30, the Union received the following letter from Respondent's,counsel:Your letter of November 24, 1964, requesting recognition for certain of theabove-named Company's employees has been referred to me for reply.Since we have been informed by the National Labor Relations Board that onNovember 25, 1964, you petitioned the Board for certification as the repre-sentative of this Company's employees, it would appear appropriate to let theBoard dispose of the question of representation raised in your letter by theconduct of a secret ballot election.On December 1 Dunlap called Respondent and askedfor a meetingon December 4.Gafner told Dunlap that he did not know much about labor and would talk to hisattorney.Whether a meeting was agreed upon at this time or subsequently does notappear.Itwould seem that one must have been contemplated in view of Dunlap'stestimony that they did not meet on December 4 because he had a cold and hadcalledGafner saying he would write a letter requesting another meeting date. Inany event, on December 8 Dunlap wrote the following letter to Respondent with acopy to Respondent's counsel:In furtherance of our letter of November 28, 1964, and my phone conversa-tion with you on December 4, 1964, I am requestinga meetingdate to com-mence negotiations.In reference to Mr. Hoebreckx's letter concerning the forthcoming NationalLabor Relations Board election, we are agreeable to the election for the purposeof certification.However theimpendingelection does not relieve the Employerof his duty to bargain where a union has established proof of its majority.On December 9, Respondent's counsel wrote the Union as follows:Following the filing of your petition for certification in the above-entitled case,the Company has agreed and the arrangements have been made for the conductof a secret ballot election among the employees of Gafner Automotive andMachine, Inc., for December 29, 1964.While I understand that you have dis-played to certain company officials some openly executed authorizations, weare of the view that a secret ballot election is the best evidence of the freechoice of the employees.Under these circumstances, we must decline yourrequest for negotiationspending the outcome of the certificationelection.On December 14 the Union executed the consent-election agreement.The Board has recently held in effect that absent any overt evidence of bad faithan employer is entitled to have his employees' choice of a bargaining agent madethrough a Board election.John P. Serpa, Inc.,155NLRB 99.Whether underforegoing facts and absent any other evidence, it could be said that this is the kindof situation contemplated by the Board in theSerpacase is unnecessary to decide sincethere is ample additional evidence as will be seen which impugns Respondent's goodfaith herein insistingon an election and which shows that Respondent has refusedto bargain with the Union in violation of Section 8(a) (5) of the Act.8B. Interference, restraint, and coercionSeveral employees testified that a day or so after Respondent had been informedby Union Representative Dunlap that the employees had designated the Union as81 have already rejected Respondent's defenses regarding the validity of the Union'sauthorizations by the employees.Nor does the mere filing of a representation petitionrelieve the employer of his duty to bargain, absent any good-faith doubt of majority status.Galloway Manufacturing Corporation,136 NLRB 405;Permacold Industries, Inc,147NLRB 885.Moreover, the filing of a petition does not constitute an irrevocable commit-ment by the Union to establish its majority by a representation proceeding.Arts &Crafts Distributors, Inc.,132 NLRB 166;Bernel Foam Products Co., Inc.,146 NLRB 1277. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir collective-bargaining agent, Emil Gafner came into the plant and angrilyaddressed himself to several of them.A composite of this direct testimony attributedthe following remarks to Gafner: It was a "low blow that the men would join theUnion, and he didn't know why the men didn'tcome to him first."He said, "Youguys want my business. . .I'llgive you the business.""If you want to work likeHarneschfeger(a unionized employer in the area)I'll show you how they operate."He told them that "there will be no more visiting."He also said,"If he caught twoguys talking to each other,why, out the door they'd go ... he didn't want ... twomen together at any time."He said that if the Union got in "the part-time helpwould be all through," D or that "the part time men may be out of a job."Hefurther said, "From now on, you will be working for the Union.You won't beworking for Emil Gafner."None of the foregoing testimony was specifically denied by Gafner.As to hiscomments he testified as follows:Well, this happened the day after I received the notice there, and the first thingI came into my office that morning, I usually go out in the plant, and say goodmorning to the boys.As soon as I stepped out of the plant-into the plant,rather, the first thing I saw was two bunched together not at their stations,bunched together,and I just blew up.And I knew they were speaking aboutanything but their job.... It was Puddy and I believe it may have been LonJackson,but I'm not absolutely sure on Lon,because I walked by too fast. Imentioned to Puddy, I said, "Goddamn you guys, go to your post and stay atyour post,and if I catch any of this here bunch together off your jobs,there'sthe door" I says, "and you'll have to find your way to get back in." And fromthere, I went all through the plant which I knew in the other corner, which is250 feet away to a half block,where Bud Groleau is suppose to be in his station,we had stations,and the machine shop is on the opposite end, which WardStiemert and a few of the others-everytime I'd go out, they be visiting in thiscorner by Groleau's. I am paying these guys by the hour to stay on theirmachines or stations it only requires one man.As I walked through-its beenhappening all the time for the past month before that.They've been clickingtogether,and the production was down.And that morning I really blew up,which I don't do very damn often.And I went to Bud Groleau and I mentionedto Groleau the same way.I says, "By God,you guys stay on your station. IfI see any two men in the station,there is the door.You guys wants to worklike a union shop, its going to be run like a union shop."Respondent apparently would excuse Gafner'sorders cutting down on the giveand take between employees on the grounds that Gafner was angry. This I rejectas a defense. I also deem it immaterial whether Gainer's threat regarding the lossof employment by the part-time employees was attributed to the Union or not.The undenied and credited evidence further shows that on or about the same daythat Emil Gafner was indulging in the foregoing remarks to the employees his son,Tom Gafner,asked several of the employees if they had joined the Union.Accord-ing to the testimony of Don Cousineau,when Tom asked him if he had joined theUnion, he told Tom that he did not know anything about it. Tom then asked if hewas going to join and Cousineau replied that he was. Tom said, "You better not"and walked away.According to Cousineau's further testimony,he had severalother conversations with Tom Gafner between this time and the election. Tom wouldask what he knew about the Union,ifhe knew how unions operated.Tom madethe statement that if the Union came in, the employees would be on strike-that theUnion would demand more than the Company could afford to pay.He furthertold Cousineau that if they"go for the Union, his Dad wouldn't let it in....Anyother union,he would have okayed."Another employee,RussellWery, testified about a conversation with Tom Gafnerabout a week after the Union had first requested recognition.Itwas snowing out-side and Wery had said to Tom that it looked cold.Tom replied,"Yes, it's goingto be a lot colder yet when you're out there carrying them signs around."Tom'This statement was attributed to Gafner by Robert Makosky.On cross-examinationMakosky testified that he believed that Gafner had said that the Union would not permitpart-time employees to stay on the job.Makosky also testified that Gafner talked tohim alone and asked him if he belonged to a union on his other job. (Makosky was apart-time employee of Respondent and had a full-time job elsewhere.)Gafner told himthat he did not have to join the Union,but that it was his right to do so.He furthersaid that he hoped there was no hard feelings between them GAFNER AUTOMOTIVE & MACHINE, INC.583then asked Wery why the employees had picked the Teamsters.Wery asked Tom,"What was wrong with the Teamsters?" Tom replied that "Some other union mightget in here, but not the Teamsters."On December 19, Respondent gave a Christmas party for the employees. EmilGafner spoke on this occasion reviewing the development of the Company andrelating how he got into the automotive business.At this time, according to thetestimony of Donald Cousineau and Clarence Allgeyer, Gafner also announced thatthe employees were going to start receiving hospitalization insurance for a Christ-mas present, and also Christmas as a paid holiday for the first time.10The sub-stance of the foregoing testimony was substantially admitted by Gafner in his owntestimony.According to RussellWery's further undenied and credited testimony, at theChristmas party Tom Gafner told him that if the Union came in he would have"to do a lot better work."Wery asked Tom why no mention of work had everbeen made in this manner to him before but received no reply. Tom also told himon this occasion that "There was going to be a lot less trips to the washroom, too."Wery further testified without denial and credibly that the day after the electionTom greeted him and receiving no reply from Wery said, "No use being sore becauseyou lost the election.... I think things will be better this way."Tom then added,"You guys got what you went for anyhow."Clarence Allgeyer testified that early in December, Office Manager Nicky Thiry(an admitted supervisor) had offered him "some words to the wise, I wouldn't goalong with the union deal."Donald Cousineau also testified that one Friday at atavern, Thiry had said that the employees "could settle things among themselves"and that they "didn't need any outsiders" to do the employees' bidding.Either atthis time or at another unidentified time, according to Cousineau's further testimony,Thiry also had said that the employees would "be out in the street and the windblows cold out there."This testimony stands undenied in the record since Thirywas not called as a witness.According to Allgeyer's further undenied and credited testimony, ProductionForeman John Flinn had told him that the employees should have talked to EmilGafner instead of the Union and that he "was afraid that Emil would close the door."The foregoing evidence is replete with illegal interrogation, threats of reprisalsor reprisals, promises of or the grant of benefits, all for the purpose of influencingthe employees in the exercise of rights guaranteed them in the Act and all prohibitedby Section 8(a)(1) of the Act. Specifically, I find the following to be in thiscategory,1.Emil Gainer's restriction on employees visiting.2.The threat of loss of employment to the part-time employees.3.His interrogation of Makosky whether he belonged to a union in his other job.4.His announcement at the Christmas party of the new paid holiday and hispromise at that time of hospitalization insurance for the employees.'110Wilfred Groleau testified that In his Christmas Speech, Gafner had said that he wasworking on a hospitalization plan which the employees might have by the first of theyear.According to Groleau's further testimony, Gatner also told them at this time thatthe insurance program had been "iii the making . . . before the election deal cameup . . .As for the holiday pay, the first Groleau heard of it, according to his testi-mony, was when he received his checkAnother employee who worked part time, RobertMakosky, testified that he had asked Gafner how much his Christmas holiday pay wasgoing to be, and that Gafner replied that he could not tell him until after the election."Respondent defends In this matter on the grounds that the matter of the insurancehad been inaugurated prior to the appearance of the UnionThe evidence shows that aninsurance agency tried to sell Gafner on a group policy as early as June 1963 and againin June 1964According to Gafuer's testimony, he asked in June 1964 that a proposalbe drafted but, inconsistently, also told the agent at the same time "to hold off" becausehe was going to Europe and wanted the program set up "for New Years "When hegot back from Europe according to Gafner's further testimony he called the agent butwas unable to reach hint because he was at his hunting campThe hunting season started"about the 15th" of November and ran until the 30th. I3owever, Gafner was able toget in touch with the agent after the season ended and then "got the proposal" whichwould start an insurance plan for the first of the year.The agent testified that not only had he called on Gafner in June 1964 but also inAugust 1964. In August Gafner "indicated that he wasn't ready at that time" and toldthe agent that he would contact him when he wanted to see him again It was "approxi-mately the 20th or so" of November when Gafner finally called himThe matter appar-ently became urgent at this time because the agent contacted his home office by tele- 584DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.Tom Gafner's interrogation of Don Cousineau6.His threats to Cousineau that he "better not" join the Union.7.The statement to Cousineau that his father would not accept the Union.8.A similar comment by Tom Gafner to employee Wery.9.His statement to Wery at the Christmas party that if the Union came in Werywould have to do "a lot better work" and that there would be less trips to thewashroom.10.Nick Thiry's words of counsel to Allgeyer aboutnot goingalong with theunion dealclearly implying a reprisal if he did.11.Thiry's further comment to Allgeyer that the employees did not need anyoutsiders to do their bidding and that they could get things settled among (by)themselves thus implying a promise of benefit for rejecting the Union.1212.Thiry's threat to Allgeyer that the employees would "be out in the street."13.ProductionManager Flinn's comment to Allgeyer about being afraid thatGafner "would close the door" because the employees had talked to the Union ratherthan going to Gafner.The foregoing evidence 13 clearly shows Respondent's rejection of the collective-bargaining principle and its desire to gain time in which to undermine the Union.Accordingly, I find that its refusal to recognize the Union and its insistence on anelection was a refusal to bargain within the meaning of Section 8(a)(5) of the Act.Joy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D.C.).C. The objections to the electionIt is clear from the foregoing that there is merit in the Charging Party's objectionsto the election and that the election should be set aside. I so recommend.However,in view of my finding of a refusal to bargain under Section 8(a) (5) and my Recom-mended Order in that connection, I do not recommend that a new election be held.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain conduct interfering with,restraining, and coercing employees in the exercise of rights guaranteed in the Act,I shall recommend that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that Respondent refused to bargain with the Union which repre-sented a majority of the employees in an appropriate unit.Accordingly, I shallrecommend that upon request Respondent be ordered to bargain with the Unionas the exclusive representative of the employees in the appropriate unit.phone to securea proposalto presentto RespondentThe agent testified that it nor-mally takes the home office from 2 to 7 days to comply with such a request In thiscase the home office's covering letter which contained the proposal commenced with thestatementthat "Fortunately, we were able to get at this right away " The letter wasdated December 2 and was received by the agent on the 4th or 5thThe inference isclear fromthe foregoing testimony that whatever Gafner's intentions were regarding groupinsurancefor his employees, it was the Union that provided his incentive to take action.I so find.12 This was borne outby Tom Gafner's commenttoWery that the employees had gotwhat they had been after by seeking the aid of a union13The General Counsel also alleged that Respondent had engaged in surveillance of itsemployees' union activities and adduced evidence in support of the allegationThisevidence amounts to the testimony of two employees who, when they arrived together oneevening ata union meeting,saw Tom Gainer parked in his automobile about a half blockfrom the union hall.As the two entered the hall Gafner drove offWhile there is asuspicion of surveillancehere, I do not believe that the evidence is sufficient to make sucha finding. GAFNER AUTOMOTIVE & MACHINE, INC.585In view of the foregoing findings of fact, and upon the entire record in this case,I make the following:CONCLUSIONS OF LAW1.At all times material herein, the Union has been a labor organization withinthe meaning of Section 2(5) of the Act.2.At alltimes material herein,Respondent has been engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.All production and maintenance employees, including truckdrivers, but excludingoffice clerical employees, professional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of the Act3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in unfair laborpractices proscribed by Section 8 (a)( I) of the Act.4.By refusing to bargain with the Union, Respondent has engagedin and is engag-ing in unfair labor practices proscribed by Section 8(a) (5) and (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case and the foregoing findings of fact and conclusionsof law, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, I recommend that the Respondent, Gafner Automotive & Machine, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from(a)Refusing to bargain with Teamsters and Chauffeurs Union, Local No. 328,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of its employees in the appropriate unit withrespect to rates of pay, wages, hours of employment, and other terms and conditionsof employment.(b) Illegally interrogating its employees about their union activities or inclinationsor threatening them or imposing upon them reprisals or promising and granting thembenefits for the purpose of influencing their union activities or sympathies.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistthe above-named Union, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such right isaffected by the provisions of Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action which I find will effectuate the policiesof the Act(a)Upon request, bargain collectively with Teamsters and Chauffeurs Union,Local No. 328, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive representative of all its production and main-tenance employees, including truckdrivers, but excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act, with respect torates of pay, wages, hours of employment, or other conditions of employment, and,if an understanding is reached, embody such understanding in a signed agreement.(b) Post at its plant in Escanaba, Michigan, copies of the attached notice marked"Appendix " 14Copies of said notice, to be furnished by the Regional Director forRegion 30, shall, after being duly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, defaced, or covered by anyother material.14 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order." 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 30, in writing, within 20 days fromthe date of receipt of this Trial Examiner's Decision, what steps the Respondent hastaken to comply herewith.l5is In the event that this Recommended Order is adoptedby theBoard,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, an in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL bargain, upon request, with Teamsters and Chauffeurs Union, LocalNo. 328, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive representative of all the employees inthe bargaining unit described below with respect to rates of pay, wages, hours ofemployment, or other terms and conditions of employment, and, if an under-standing is reached, embody it in a signed agreement.The bargaining unit is:All of our production and maintenance employees, including truckdrivers,but excluding office clerical employees, professional employees, guards, andsupervisors as defined in the Act.WE WILL NOT interrogate employees as to their union interests and activitiesin a manner constituting interference, restraint, or coercion within the meaningof Section 8 (a) (1) of the Act.WE WILL NOT threaten employees with reprisals or promise or grant them bene-fits for the purpose of influencing their union activities or sympathies.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist Teamsters and Chauffeurs Union, Local No. 328, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected by the provi-sions of Section 8 (a) (3) of the Act, as amended.GAFNER AUTOMOTIVE & MACHINE, INC.,Employer.Dated-------------------By-------------------------------------------,(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 230,744 North Fourth Street, Milwaukee, Wisconsin, Telephone No. 272-8600, Extension3866.International Union of Operating Engineers LocalNo. 571 AFL-CIOand V. E.Casler and M. W. Casler d/b/a Casler ElectricCompany and International Brotherhood of Electrical Work-ers Local No. 1525,AFL-CIO.Case No. 17-CD-79.January 3,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges under156 NLRB No. 64.